DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 in the reply filed on 05/31/2022 is acknowledged. 
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of reducing noise emissions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/31/2022. 
Claim Rejections - 35 USC § 112
Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 11 recites that “the tire is a tire according to claim 1 and/or that a sound absorbing device component is connected to the inner surface of the wheel.” Thus, when claims 12-14 recite the terms “the sidewalls,” “the inner volume,” and “the sound absorbing device component,” it is unclear whether these terms are referring to the sidewalls, the inner volume, and the sound absorbing device component recited in claim 1 or to the sidewalls, the inner volume, and the sound absorbing device component recited in claim 11 that are connected to the inner surface of the wheel. Since the limitations in claim 11 regarding the sound absorbing device component connected to the inner surface of the wheel are stated in the alternative and because claim 14 recites that “the sound absorbing device component extends along the entire inner circumference of the tire,” it is assumed that these terms in claims 12-14 are only referring to the sidewalls, the inner volume, and the sound absorbing device component recited in claim 1. Thus, for examination purposes, the terms “the sidewalls,” “the inner volume,” and “the sound absorbing device component” as recited in claims 12-14 will be understood to only apply to the sidewalls, the inner volume, and the sound absorbing device component recited in claim 1 and not the sidewalls, the inner volume, and the sound absorbing device component recited in claim 11. However, appropriate correction of the wording of these claims is needed to clarify this issue. 
Appropriate correction is required in order to overcome the indefiniteness rejections. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 9, 11-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyagawa (JP 2004082947 with English Machine Translation).
Regarding claim 1, Miyagawa discloses a pneumatic tire ([0023]) comprising an inner surface (see Fig. 1) of the tire, wherein a sound absorbing device component (2) is connected to the inner surface of the tire (see Fig. 1; [0023]), wherein the sound absorbing device component (2) comprises a panel (see Modified Figure 1 below) with a plurality of perforations (22; see Fig. 2; [0024]) and two sidewall sections being distinct from the panel (see Modified Figure 1 below), wherein the sidewall sections are connected to the inner surface of the tire and arranged opposite of each other (see Modified Figure 1 below), wherein the panel is borne at least by the sidewall sections, thereby positioning the panel at a distance from the inner surface of the tire and defining an inner volume (21) enclosed by the panel, the sidewall sections, and the inner surface (see Modified Figure 1 below). Miyagawa further discloses that all of the perforations (22) which permit access to the inner volume (21) are located on the panel (see Figs. 1 and 2; [0024]), reading on the limitation that                         
                            ≥
                        
                     95 area-% of all perforations which permit access to the inner volume are located on the panel. 

    PNG
    media_image1.png
    670
    681
    media_image1.png
    Greyscale

Modified Figure 1, Miyagawa
Regarding claim 2, Miyagawa discloses all of the limitations as set forth above for claim 1. Miyagawa further discloses that the sidewalls do not comprise perforations to the inner volume (21) of the sound absorbing device component (see Figs. 1 and 2; [0024]). 
Regarding claim 3, Miyagawa discloses all of the limitations as set forth above for claim 1. Miyagawa further discloses that the inner volume (21) is void (see Fig. 1; [0027]; [0024]). 
Regarding claim 6, Miyagawa discloses all of the limitations as set forth above for claim 1. Miyagawa further discloses that the sound absorbing device component (2), which comprises the panel (see Modified Figure 1 above), is formed from a urethane foam resin ([0024]). Since polyurethane is an elastomer, it is clear that Miyagawa reads on the limitation in claim 6 that the panel comprises an elastomer and/or a meal. 
Regarding claim 9, Miyagawa discloses all of the limitations as set forth above for claim 1. Miyagawa further discloses that the sound absorbing device component (2) extends along the entire inner circumference of the tire (see Fig. 2; [0017]; [0024]). 
Regarding claim 11, Miyagawa discloses all of the limitations as set forth above for claim 1. Miyagawa further discloses a wheel assembly (see Fig. 1) comprising a pneumatic tire (see Fig. 1; [0023]) assembled onto a wheel (3), the pneumatic tire comprising an inner surface of the wheel (3) (see Fig. 1), wherein the tire is a tire according to claim 1 (see above regarding claim 1). Examiner notes that all of the limitations in claim 11 after the words “and/or” are considered to be alternative limitations that are not required should all of the previous limitations be met. Thus, Miyagawa satisfies all of the limitations in claim 11 by meeting all of the limitations before the words “and/or.” Examiner notes, however, that Miyagawa also reads on the alternative limitations in claim 11. For instance, Miyagawa discloses that a sound absorbing device component (2) is connected to the inner surface of the wheel (3) (see Fig. 3; [0028]), wherein the sound absorbing device component (2) comprises a panel (see Modified Figure 3 below) with a plurality of perforations (22) and two sidewall sections (see Modified Figure 3 below), wherein the sidewall sections are connected to the inner surface of the wheel (3) and arranged opposite each other (see Modified Figure 3 below), wherein the panel is borne by the sidewall sections, thereby positioning the panel at a distance from the inner surface of the wheel (3) and defining an inner volume (21) enclosed by the panel, the sidewall sections, and the inner surface (see Modified Figure 3 below). Miyagawa further discloses that all of the perforations (22) which permit access to the inner volume (21) are located on the panel (see Fig. 3; [0028]; [0024]), reading on the limitation that                         
                            ≥
                        
                     95 area-% of all perforations which permit access to the inner volume are located on the panel. 

    PNG
    media_image2.png
    644
    675
    media_image2.png
    Greyscale

Modified Figure 3, Miyagawa
Regarding claim 12, Miyagawa discloses all of the limitations as set forth above for claim 11. Miyagawa further discloses that the sidewalls do not comprise perforations to the inner volume (21) of the sound absorbing device component (2) (see Figs. 1 and 2; [0024]). 
Regarding claim 14, Miyagawa discloses all of the limitations as set forth above for claim 11. Miyagawa further discloses that the sound absorbing device component (2) extends along the entire inner circumference of the tire (see Fig. 2; [0017]; [0024]). 
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Miyagawa (JP 2004082947 with English Machine Translation).
Regarding claim 7, Miyagawa discloses all of the limitations as set forth above for claim 1. Miyagawa fails to explicitly disclose, however, that the panel has a perforation ratio of                         
                            ≥
                        
                     0.05% to                         
                            ≤
                        
                     30%. Miyagawa does disclose, however, that the perforations (22) exert a resonance effect ([0026]) as well as prevent the inner volume (21) from overheating ([0027]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have chosen the number of perforations on the panel – and, thus, the perforation ratio – to be within the claimed range of                         
                            ≥
                        
                     0.05% to                         
                            ≤
                        
                     30% in order to optimize the resonance effect and the heat prevention properties of the perforations. 
Additionally, one of ordinary skill in the art would have found it obvious to use the scale of the drawings as a starting point in their design process, specifically in choosing the perforation ratio on the panel. While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims. See In re Mraz, 173 USPQ 25 (CCPA 1972). Based on Figs. 1 and 2 of Miyagawa, one of ordinary skill in the art would have found that the perforation ratio of the panel is about 0.5%, thus suggesting the claimed range of                         
                            ≥
                        
                     0.05% to                         
                            ≤
                        
                     30%. 
Therefore, while Miyagawa does not explicitly state a value for the perforation ratio of the panel, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have chosen a ratio to be within the claimed range because the drawings reasonably suggest doing so. Thus, Miyagawa satisfies all of the limitations in claim 7.
Regarding claim 8, Miyagawa discloses all of the limitations as set forth above for claim 1. Miyagawa further discloses that the perforations (22) in the panel have a diameter of about 10 to 25 mm ([0012]), overlapping the claimed range of                         
                            ≥
                        
                     0.5 mm to                         
                            ≤
                        
                     20 mm. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Miyagawa (JP 2004082947 with English Machine Translation) in view of Sakakibara (US 2016/0137010) (of record). 
Regarding claim 4, Miyagawa discloses all of the limitations as set forth above for claim 1. Miyagawa fails to disclose, however, that the inner volume (21) comprises a polymeric foam. 
Sakakibara teaches a similar pneumatic tire (title) comprising an inner surface (13a) of the tire, wherein a sound absorbing device component (see Fig. 5; [0002]) is connected to the inner surface (13a) of the tire, wherein the sound absorbing device component comprises a panel (2) with a plurality of perforations (3) and two sidewall sections (4), the sidewall sections being distinct from the panel (2) (see Fig. 5). Sakakibara further teaches that an inner volume (21) is enclosed by the panel (2), the sidewall sections (4), and the inner surface (13a) (see Fig. 5). Sakakibara further discloses that the inner volume comprises a polymeric foam (20; [0049]). Sakakibara further teaches that this polymeric foam (20) prevents the panel (2) from being crushed at high speed ([0048]) while also providing a sound absorbing effect ([0049]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sound absorbing device component disclosed by Miyagawa to have the polymeric foam taught by Sakakibara because they would have had a reasonable expectation that doing so would prevent the panel from being crushed at high speed while also providing a sound absorbing effect. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Miyagawa (JP 2004082947 with English Machine Translation) in view of Sakakibara (US 2016/0137010) (of record) as applied to claim 4 above, and further in view of Yukawa (US 2007/0089824). 
Regarding claim 5, modified Miyagawa discloses all of the limitations as set forth above for claim 4. Modified Miyagawa fails to disclose, however, that the polymeric foam (Sakakibara: 20) is an open-cell foam. 
Yukawa teaches a similar pneumatic tire (Yukawa: title) in which a polymeric foam noise damper (Yukawa: 4; [0063]) is fixed to an inner surface (Yukawa: 3ti) of the tire. Yukawa further teaches that this polymeric foam (Yukawa: 4) is preferably an open-cell foam in view of noise dampening effect, lightness in weight, and easy control of expansion rate and durability (Yukawa: [0063]-[0064]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the polymeric foam disclosed by modified Miyagawa to be an open-cell foam as taught by Yukawa because they would have had a reasonable expectation that doing so would lead to effective noise dampening, lightness in weight, and easy control of expansion rate and durability of the polymeric foam. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Miyagawa (JP 2004082947 with English Machine Translation) in view of Sakakibara (US 2016/0137010) (of record) and Yukawa (US 2007/0089824). 
Regarding claim 13, Miyagawa discloses all of the limitations as set forth above for claim 11. Miyagawa fails to disclose, however, that the inner volume (21) comprises an open-cell polymeric foam. 
Sakakibara teaches a similar pneumatic tire (title) comprising an inner surface (13a) of the tire, wherein a sound absorbing device component (see Fig. 5; [0002]) is connected to the inner surface (13a) of the tire, wherein the sound absorbing device component comprises a panel (2) with a plurality of perforations (3) and two sidewall sections (4), the sidewall sections being distinct from the panel (2) (see Fig. 5). Sakakibara further teaches that an inner volume (21) is enclosed by the panel (2), the sidewall sections (4), and the inner surface (13a) (see Fig. 5). Sakakibara further discloses that the inner volume comprises a polymeric foam (20; [0049]). Sakakibara further teaches that this polymeric foam (20) prevents the panel (2) from being crushed at high speed ([0048]) while also providing a sound absorbing effect ([0049]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sound absorbing device component disclosed by Miyagawa to have the polymeric foam taught by Sakakibara because they would have had a reasonable expectation that doing so would prevent the panel from being crushed at high speed while also providing a sound absorbing effect.
The combination of Miyagawa in view of Sakakibara (modified Miyagawa) still fails to disclose that the polymeric foam is an open-cell foam. 
Yukawa teaches a similar pneumatic tire (Yukawa: title) in which a polymeric foam noise damper (Yukawa: 4; [0063]) is fixed to an inner surface (Yukawa: 3ti) of the tire. Yukawa further teaches that this polymeric foam (Yukawa: 4) is preferably an open-cell foam in view of noise dampening effect, lightness in weight, and easy control of expansion rate and durability (Yukawa: [0063]-[0064]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the polymeric foam disclosed by modified Miyagawa to be an open-cell foam as taught by Yukawa because they would have had a reasonable expectation that doing so would lead to effective noise dampening, lightness in weight, and easy control of expansion rate and durability of the polymeric foam.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Miyagawa (JP 2004082947 with English Machine Translation) in view of Tanno (US 2008/0099117). 
Regarding claim 10, Miyagawa discloses all of the limitations as set forth above for claim 1. Miyagawa fails to disclose, however, that a plurality of the sound absorbing device components (2) are present and each sound absorbing device component (2) extends along                 
                    ≥
                
             10% and                 
                    ≤
                
             25% of the entire inner circumference of the tire. 
Tanno teaches a similar pneumatic tire (title) comprising a sound absorbing device component (5) connected to the inner surface (1a) of the tire (see Fig. 1). Tanno further teaches that a plurality of the sound absorbing device components (5) are present (see Fig. 2; [0024]). Tanno further teaches that each sound absorbing device component (5) extends along                 
                    ≥
                
             2% and                 
                    ≤
                
             15% of the entire inner circumference of the tire ([0028]), overlapping the claimed range of                 
                    ≥
                
             10% and                 
                    ≤
                
             25% of the entire inner circumference of the tire. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. Tanno further teaches that this configuration helps to prevent damage to the sound absorbing device components (5) when the tire rotates ([0028]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tire disclosed by Miyagawa to have a plurality of the sound absorbing device components with the dimensions taught by Tanno because they would have had a reasonable expectation that doing so would prevent damage to the sound absorbing device components when the tire rotates. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDON C DARBY whose telephone number is (571)272-1225. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.D./Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749